oOo So SN DH TD eF WD! KH &

wo PPO NHN NN NHN KH WH WH NO FS HF = = = =| [| OO —_—- lhl —_—_—— hh!
ao nN BH OH SP OW NOU lUDOlUlUlUOUCUCOOUUCUCUCUN CUNO DOK Dl CO

 

Case 4:20-cv-09329-HSG Document 10 Filed 03/02/21 Page 1 of 4

Clear Form {
FILED

MAR 02 2021

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

SMILEY JAMES HARRIS }
)
Plaintiff, ) CASE NO, 20-cv-09329 RMI
)
V8. ) APPLICATION TO PROCEED
USA ) INFORMA PAUPERIS
(Non-prisoner cases only)
Defendant.  )
)
J, Smiley James Harris , declare, under penalty of perjury that I am the plaintiff

 

in the above entitled case and that the information I offer throughout this application is true and

correct. I offer this application in support of my request to proceed without being required to

prepay the full amount of fees, costs or give security. I state that because of my poverty I am

unable to pay the costs of this action or give security, and that I believe that I am entitled to relief.
In support of this application, I provide the following information:

1. Are you presently employed? Yes_s No _ #_

If your answer is "yes," state both your gross and net salary or wages per month, and give the

name and address of your employer:

Gross: Net:

 

Employer:

 

 

If the answer is "no," state the date of last employment and the amount of the gross and net salary

-1-

 
oO CO JN DN A Be WY NHN =

ao UmSNlUlUMDNCClC OC RON lO NOS a SON OPO ON le

 

Case 4:20-cv-09329-HSG Document 10 Filed 03/02/21 Page 2 of 4

and wages per month which you received.
Labor Ready, Hayward, Ca. 1979; Approximately $1000 monthly

 

 

2. Have you received, within the past twelve (12) months, any money from any of the

following sources:
a. Business, Profession or Yess No #_
self employment?
b. Income from stocks, bonds, Yes_s- No W_
or royalties?
c. Rent payments? Yes. No_#_
d. Pensions, annuities, or Yess No #_

life insurance payments?
e. Federal or State welfare payments, Yes WY No__
Social Security or other govern-
ment source?
If the answer is "yes" to any of the above, describe each source of money and state the amount

received from each.
SSI payments; $949.73

 

3. Are you married? Yes__ No_#_

Spouse's Full Name:

 

Spouse's Place of Employment:

 

Spouse's Monthly Salary, Wages or Income:

 

 

Gross $ Net $.
4. a. List amount you contribute to your spouse's support:$
b. List the persons other than your spouse who are dependent upon you for support

and indicate how much you contribute toward their support. (NOTE: For minor

 
Oo co SN DH WO FF WD NH

NHN NH NH PN NHN KN RO KR RO wm owe mem le
oo nN DH UO RF WD HO = ©S Oo CO JT DB A S&S WD HY —|— ©

 

Case 4:20-cv-09329-HSG Document 10 Filed 03/02/21 Page 3 of 4

children, list only their initials and ages. DO NOT INCLUDE THEIR NAMES.)

 

 

3. Do you own or are you buying a home? Yes. No_#_
Estimated Market Value: $ Amount of Mortgage: $

6. Do you own an automobile? Yes__- No _ #7 _
Make Year Model

 

 

 

Is it financed? Yes No If so, Total due: $
Monthly Payment: $
7. Do you have a bank account? Yes No_#_ (Do not include account numbers.)

Name(s) and address(es) of bank:

 

 

Present balance(s): $

 

Do you own anycash? Yes“ No_ Amount: $ 3.00

Do you have any other assets? (If “yes,” provide a description of each asset and its estimated

 

 

 

 

 

 

 

 

market value.) Yess «No #_

8. What are your monthly expenses?

Rent: $ 590 Utilities; 299

Food: $ 100 Clothing: 9

Charge Accounts:

Name of Account Monthly Payment Total Owed on This Account
$ $
$ $
$ $

9. Do you have any other debts? (List current obligations, indicating amounts and to whom

they are payable. Do not include account numbers.)
N/A

 
kk WwW WN

Co Co NN DH A

10
11
12
13
14
15
16
7
18
19
20
21
22
zo
24
25
26
27
28

 

Case 4:20-cv-09329-HSG Document 10 Filed 03/02/21 Page 4 of 4

 

10. Does the complaint which you are seeking to file raise claims that have been presented in
other lawsuits? Yes_“_ No
Please list the case name(s) and number(s) of the prior lawsuit(s), and the name of the court in

which they were filed.

 

 

I declare under the penalty of perjury that the foregoing is true and correct and understand that a

false statement herein may result in the dismissal of my TT

tEb 27 Rb?/ of} ———_
/ f
DATE i “Sonat IGNATURE OF APPLICANT

 

 
